EXHIBIT 10.5

 

[g311481ksi001.jpg]

11099 N. Torrey Pines Road


LA JOLLA, CA  92037

TELEPHONE:  858-646-8300


FACSIMILE:   858-404-0750

 

February 20, 2002

 

Antony E. Rogers

327 N. Vulcan

Encinitas, CA 92024

 

Telephone:  (760) 436-0307

 

Dear Antony:

 

It is my pleasure to provide you with this letter, a formal offer, setting forth
the principal terms for you to join Senomyx, Inc., a Delaware corporation (the
“Company”), which is located in La Jolla, California.

 

Position:

 

Director, Finance and Administration. You will report to Paul Grayson, Chairman
of the Board of Directors, CEO and President.

 

 

 

Compensation:

 

Monthly compensation will be $10,416.67 per month, minus standard deductions and
withholdings.

 

 

 

Equity:

 

Subject to approval by the Company’s Board of Directors and pursuant to the
terms of a separate Stock Option Agreement and the Company’s Equity Incentive
Plan, the Company will grant to you at fair market value on your first day of
employment, 32,000 shares (the “Shares”) of the common stock of the Company.
Assuming your continuous employment, the Shares will vest according to the
following schedule: (i) twenty five percent (25%) of the total (8,000 shares)
will vest upon the first anniversary of the commencement of your employment with
the Company; (ii) one forty-eighth (1/48) of the total (approximately 666

 

1

--------------------------------------------------------------------------------


 

 

 

shares) will vest ratably on a monthly basis beginning at the end of the one
year and will continue to vest over a three year period.

 

 

 

Benefits:

 

You will be eligible to participate in the Company’s medical and dental benefit
plans, as well as its 401(k) plan subject to the terms of the plans. Details
about these benefit plans are available for your review. The Company may modify
compensation and benefits from time to time as it deems necessary.

 

 

 

Paid Time Off:

 

You will be entitled to 17 days per year of paid time off.

 

 

 

Employment

 

 

At Will:

 

Your employment with the Company is not for a guaranteed or definite period of
time. Your employment will be at will, which means it may be terminated at any
time by you or the Company with or without cause or advance notice.

 

 

 

Employee

 

 

Handbook:

 

As a Company employee, you will be expected to abide by Company rules and
regulations and acknowledge in writing that you have read the Company’s Employee
Handbook which will govern the terms and conditions of your employment. The
Company’s Employee Handbook may be modified from time to time at the sole
discretion of the Company.

 

 

 

Proprietary

 

 

Information and

 

 

Inventions

 

 

Agreement:

 

As a condition of employment, you will be required to sign and comply with the
attached Proprietary Information and Inventions Agreement which prohibits
unauthorized use or disclosure of the Company’s proprietary information.

 

 

 

Confidential

 

 

Information:

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

 

 

 

 

 

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

2

--------------------------------------------------------------------------------


 

Working Hours:

 

Normal working hours are from 8:00 a.m. to 5:00 p.m., Monday through Friday.

 

 

 

Entire Agreement:

 

This letter, together with your Proprietary Information and Inventions Agreement
and the Employee Handbook, forms the complete and exclusive statement of the
terms of your employment with the Company. The employment terms in this letter
supersede any other agreements or promises made to you by anyone, whether oral
or written.

 

 

 

Start Date:

 

February 25, 2005, or at another mutually agreeable date. This offer is subject
to proof of United States Citizenship or other proof of employability in the
United States if not accepted by February 25, 2002, it will lapse.

 

We are excited about Senomyx’s prospects for success, and anticipate that your
contribution will substantially enhance our progress.  I look forward to your
joining the Company, and to working with you as we develop our business.

 

Sincerely,

 

/S/ PAUL A. GRAYSON

 

 

 

Paul A. Grayson

 

President and Chief Executive Officer

 

 

SIGNED AND AGREED TO:

 

 

/S/ ANTONY E. ROGERS

 

FEBRUARY 25, 2002

 


(DATE)


 

 

cc:

Jean J. Lockhart

 

Mark Zoller

 

Klaus Gubernator

 

Exhibit A — Employee Proprietary Information and Inventions Agreement

 

3

--------------------------------------------------------------------------------